FILED
                                                                                                   6/30/2020
                                                                                        Clerk, U.S. District & Bankruptcy
                                                                                        Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

MARTELL A. LeGRAND,                            )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 20-0528 (UNA)
                                               )
DEPARTMENT OF BEHAVIORAL                       )
HEALTH, et al.,                                )
                                               )
               Defendants.                     )


                                  MEMORANDUM OPINION

       This matter is before the Court on review of this pro se plaintiff’s application to proceed

in forma pauperis and his civil complaint. The Court must keep in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants must comply

with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C.

1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a

short and plain statement of the grounds upon which the Court’s jurisdiction depends, a short and

plain statement of the claim showing that the pleader is entitled to relief, and a demand for

judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Plaintiff alleges that he is experiencing side effects from prescribed medication.

Although he purports to bring a negligence claim against the manufacturer of the medication, he
does not name the manufacturer as a party defendant, or provide an address where the

manufacturer can be served with process. Given the dearth of actual allegations set forth in the

complaint, it is not clear what claim(s) plaintiff intends to bring against the two defendants he

has named. As drafted, the complaint fails to meet Rule 8(a)’s minimal pleading standard.

        The Court will grant the plaintiff’s application to proceed in forma pauperis and will

dismiss the complaint and this civil action without prejudice. An Order consistent with this

Memorandum Opinion is issued separately.




DATE: June 29, 2020                                   /s/
                                                      EMMET G. SULLIVAN
                                                      United States District Judge